DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Claim 21 has been newly added. Therefore, claims 1-21 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-18 and 21 are drawn to a method, which is within the four statutory categories (i.e. process).  Claims 19 and 20 are drawn to a system/an apparatus, which is within the four statutory categories (i.e. machine).  
the user information to a plurality of data sets, determining an ideal model of a motion type for the user and selecting a candidate model of one data set of the plurality of data sets as the ideal model based on the comparison of the user information to the plurality of data sets”, which, as drafted, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic processor”, “automatically selecting…”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “with an electronic processor” language, “comparing, determining and selecting” in the context of these claims encompass the user manually determining a candidate model as a selected model of the motion type for the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims are also directed to mental processes, such as, “comparing the user information the plurality of data sets further includes comparing the user feature of the user body to the candidate feature of the candidate body”, “selecting the candidate model of the one data set of the plurality of data sets as the ideal model is based on the candidate feature of the candidate body that is most similar to the user feature of the user body”-claim2, “comparing the user information the plurality of data sets further includes comparing the one or more user feature values indicating the user feature of the user body to the one or more candidate feature values indicating the candidate feature of the candidate body, and wherein selecting the candidate model of the one data set of the plurality of data sets as the ideal model is based on a sum total value of a difference between the one or more user feature values indicating the user feature of the user body and corresponding the one or more candidate feature values indicating the candidate feature of the candidate body”-claim 3, “classifying the one or more user feature values of the user information and corresponding the one or more candidate feature values of the individual candidate information into a plurality of segments; and weighting the plurality of segments”-claim 4, “selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes selecting the candidate model of the one data set of the plurality of data sets with a smallest sum total value”-claim 5, “comparing the user information the plurality of data sets further includes comparing the first result to the second result, and wherein selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes selecting the candidate model of the one data set of the plurality of data sets based on a difference between the first result and the second result”-claim 6, “extracting a first feature of the first motion from the user information; and extracting a second feature of the second motion from the individual candidate information, wherein comparing the user information to the plurality of data sets further includes comparing the first feature to the second feature extracted from the each data set of the plurality of data sets, and wherein selecting the candidate model of the one data set of the plurality of data sets as the ideal model is based on a difference between the first feature and the second feature extracted from the each data set of the plurality of data sets”-claim 7, “wherein extracting the first feature of the first motion of the user information includes extracting a user posture from the user information, wherein extracting the second feature of the second motion from the individual candidate information includes extracting a candidate posture from the individual candidate information, wherein comparing the user information to the plurality of data sets further includes comparing the user posture to the candidate posture extracted from the each data set of the plurality of data sets, and wherein selecting the candidate model of the one data set of the plurality of data sets as the ideal model is based on a smallest difference between the user posture and the candidate posture extracted from the each data set of the plurality of data sets”-claim 8, “calculating a first feature value of the first motion from the user information, calculating a second feature value of the second motion from the individual candidate information, wherein comparing the user information to the plurality of data sets further includes comparing the first feature value to the second candidate model of the one data set of the plurality of data sets as the ideal model is based on a smallest difference between the first feature value and the second feature value calculated from the each data set of the plurality of data sets”-claim 9, “comparing the user information to the plurality of data sets further includes comparing the user gender to the candidate gender in each of the plurality of data sets, and wherein selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes excluding the each data of the plurality of data sets with the candidate gender that is different than the user gender”-claim 10, “comparing the user information to the plurality of data sets further includes comparing the user age to the candidate age in each of the plurality of data sets, and wherein selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes excluding the each data set of the plurality of data sets with the candidate age that has an age gap from the user age that is greater than or equal to a predetermined threshold”-claim 11, “analyzing a motion of the user based on first motion information indicating the motion of the user and corresponding second motion information from the candidate model selected as the ideal model”-claim 13, “analyzing the motion of the user further includes calculating a difference between the first motion information indicating the motion of the user and the corresponding second motion information from the candidate model selected as the ideal model of the motion type”-claim 14. Similar to the claims 1, 19 and 20, these claims recite limitations that can be performed by a human in mind or using pen and paper (mental process). Therefore, these claims are also direct to an abstract idea.
Dependent claims 12 and 15 are directed to an abstract idea, since they recite “notifying a motion indicated by motion information from the one candidate model selected as the selected model of the motion type” and “notifying a result obtained by the analysis of the motion of the user”. And notifying features are directed to certain methods of human activities. Notifying features recited in these claims are a method of managing interactions between people. The mere nominal recitation of a processor and 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “an electronic processor”, “a memory storing instructions”, “a plurality of devices”, “a network” and “one or more of the plurality of device is configured to compare user information to a plurality of data sets, each data set of the plurality of data sets has candidate information including a candidate model of a motion type for a user, and select one candidate model of one data set of the plurality of data sets as a selected model of the motion type for the user based on the comparison of the user information to the plurality of data sets.”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims 1, 19 and 20 have been amended now to recite another additional limitations beyond abstract idea (receiving user information, the user information captured by one or more sensors), and this function is an insignificant extra-solution activity (mere data gathering) (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the comparing and selecting steps amounts to no more than mere instructions to apply the exception using generic computer 
Also claims 1, 19 and 20 have been amended now to recite “the user information captured by one or more sensors” and newly added claim 21 recites “the user information captured by one or more sensors further includes generate some or all of the user information by tracking the motion of the user that is captured by one or more image sensors”. “Capturing user information using one or more sensors” is a well-understood, routine and conventional activity (see MPEP 2106.05 (d)), which does not provide significantly more to an abstract idea. The claims are not patent eligible.
Therefore, Claims 1-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley (US Patent Application Publication No. US 2007/0270214 A1).
Claim 1 has been amended now to recite an information processing method, the method comprising:
receiving, with an electronic processor, user information of a user, the user information captured by one or more sensors (Bentley teaches “The invention includes the use of multiple body and/or tool mounted sensors, wired or wireless transmission of sensor data in real time to a receiver/computer and database system for data processing and analysis, along with a video and/or audio recording input of the test.” In par. 24); and
determining, with the electronic processor, an ideal model of a motion type for the user in response to receiving the user information (Bentley teaches “pre-defined selected performance parameters of pre-defined selected components of the athletic motion as may be accomplished by or attributable to specific or distinctive body segments…” in par. 47 and “The analysis may include for selected parameters comparing the motion data test value to a pre-defined benchmark value for the same parameter and determining a degree of deviation, and presenting on a time-based graph the test value and the benchmark value concurrently.” In par. 49),
wherein determining the ideal model of the motion type for the user includes 
comparing the user information to a plurality of data sets stored in a memory, each data set of the plurality of data sets has individual candidate information including one candidate model of one motion type for the user (Bentley teaches “pre-defined selected performance parameters of pre-defined selected components of the athletic motion as may be accomplished by or attributable to specific or distinctive body segments…” in par. 47 and “The analysis may include for selected parameters comparing the motion data test value to a pre-defined benchmark value for the same parameter and determining a degree of deviation, and presenting on a time-based graph the test value and the benchmark value concurrently.” in par. 49); and 
a candidate model of one data set of the plurality of data sets as the ideal model based on the comparison of the user information to the plurality of data sets (Bentley teaches “pre-defined selected performance parameters of pre-defined selected components of the athletic motion as may be accomplished by or attributable to specific or distinctive body segments…” in par. 47 and “The analysis may include for selected parameters comparing the motion data test value to a pre-defined benchmark value for the same parameter and determining a degree of deviation, and presenting on a time-based graph the test value and the benchmark value concurrently.” in par. 49).

Claim 2 has been amended now to recite the information processing method according to claim 1, wherein the user information is indicative of a user feature of a user body, wherein the individual candidate information is indicative a candidate feature of a candidate body, wherein comparing the user information the plurality of data sets further includes comparing the user feature of the user body to the candidate feature of the candidate body, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model is based on the candidate feature of the candidate body that is most similar to the user feature of the user body (Bentley; par. 47, 49, 50).

Claim 3 has been amended now to recite the information processing method according to claim 2, wherein the user information is indicative of one or more user feature values indicating the user feature of the user body, wherein the individual candidate information is indicative of one or more candidate feature values indicating the candidate feature of the candidate body, wherein comparing the user information the plurality of data sets further includes comparing the one or more user feature values indicating the user feature of the user body to the one or more candidate feature values indicating the candidate feature of the candidate body, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model is based on a sum total value of a difference between the one or more user feature values indicating the user feature of the user body and corresponding the one or more candidate feature values indicating the candidate feature of the candidate body (Bentley; par. 47, 49, 50).

Claim 4 has been amended now to recite the information processing method according to claim 3, further comprising classifying the one or more user feature values of the user information and corresponding the one or more candidate feature values of the individual candidate information into a plurality of segments; and weighting the plurality of segments (Bentley; par. 19, 47).

Claim 5 has been amended now to recite the information processing method according to claim 3, wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes automatically selecting the candidate model of the one data set of the plurality of data sets with a smallest sum total value (Bentley; par. 19, 47, 128).

Claim 6 has been amended now to recite the information processing method according to claim 1, wherein the user information is indicative of a first result obtained from a first motion, wherein the individual candidate information is indicative of a second result obtained from a second motion, wherein comparing the user information the plurality of data sets further includes comparing the first result to the second result, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes automatically selecting the candidate model of the one data set of the plurality of data sets based on a difference between the first result and the second result (Bentley; par. 38, 129).

Claim 7 has been amended now to recite the information processing method according to claim 6, further comprising: extracting a first feature of the first motion from the user information; and extracting a second feature of the second motion from the individual candidate information, wherein comparing the user information to the plurality of data sets further includes comparing the first feature to the second feature extracted from the each data set of the plurality of data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model is based on a difference between the first feature and the second feature extracted from the each data set of the plurality of data sets (Bentley; par. 38, 129).

Claim 8 has been amended now to recite the information processing method according to claim 7, wherein extracting the first feature of the first motion of the user information includes extracting a user posture from the user information, wherein extracting the second feature of the second motion from the individual candidate information includes extracting a candidate posture from the individual candidate information, wherein comparing the user information to the plurality of data sets further includes comparing the user posture to the candidate posture extracted from the each data set of the plurality of data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model is based on a smallest difference between the user posture and the candidate posture extracted from the each data set of the plurality of data sets (Bentley; par. 19, 110).

Claim 9 has been amended now to recite the information processing method according to claim 6, further comprising: calculating a first feature value of the first motion from the user information, calculating a second feature value of the second motion from the individual candidate information, wherein comparing the user information to the plurality of data sets further includes comparing the first candidate model of the one data set of the plurality of data sets as the ideal model is based on a smallest difference between the first feature value and the second feature value calculated from the each data set of the plurality of data sets (Bentley; par. 38, 129).

Claim 12 has been amended now to recite the information processing method according to claim 1, further comprising notifying a motion indicated by motion information from the candidate model selected as the ideal model of the motion type (Bentley; par. 38, 129).

Claim 13 has been amended now to recite the information processing method according to claim 1, further comprising analyzing a motion of the user based on first motion information indicating the motion of the user and corresponding second motion information from the candidate model selected as the ideal model (Bentley; par. 38, 129).

Claim 14 has been amended now to recite the information processing method according to claim 13, wherein analyzing the motion of the user further includes calculating a difference between the first motion information indicating the motion of the user and the corresponding second motion information from the candidate model selected as the ideal model (Bentley; par. 38, 129).

As per claim 15, Bentley discloses the information processing method according to claim 13, further comprising notifying a result obtained by the analysis of the motion of the user (Bentley; abstract, par. 14).

Claim 16 has been amended now to recite the information processing method according to claim 1, wherein the candidate model selected as the ideal model is a model of a sports player (Bentley; par. 24).

Claim 17 has been amended now to recite the information processing method according to claim 1, wherein the candidate model selected as the ideal model is a model of a medical professional.
Bentley teaches “the invention is a local system or method for golf swing motion analysis of a golfer, intended to improve the golfer's performance by repetitive use.“ in par. 24.  Bentley does not expressly teach the specific data recited in claim 17 (the candidate model selected as the ideal model is a model of a medical professional); however, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Claim 18 has been amended now to recite the information processing method according to claim 1, wherein the candidate model selected as the ideal model is a model of a trained user that operates with a trained motion (Bentley; abstract).

As per claims 19 and 20, they are system/apparatus claims which repeat the same limitations of claim 1, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Rowe disclose the underlying process steps that constitute the methods of 

	Newly added claim 21 recites the information processing method according to claim 1, further comprising: controlling one or more image sensors to capture a motion of the user, wherein receiving, with the electronic processor, user information of a user, the user information captured by one or more sensors further includes generate some or all of the user information by tracking the motion of the user that is captured by the one or more image sensors, and wherein the one or more sensors include the one or more image sensors (Bentley; abstract, par. 24, 44).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US Patent Application Publication No. US 2007/0270214 A1) in view of Reinhold (US Patent No. 8,718,748 B2).
Claim 10 has been amended now to recite the information processing method according to claim 1, wherein the user information is indicative of a user gender, wherein the individual candidate information is indicative of a candidate gender, wherein comparing the user information to the plurality of data sets further includes comparing the user gender to the candidate gender in each of the plurality of data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes excluding the each data of the plurality of data sets with the candidate gender that is different than the user gender.

Claim 11 has been amended now to recite the information processing method according to claim 1, wherein the user information is indicative of a user age, wherein the individual candidate information is indicative of a candidate age, wherein comparing the user information to the plurality of data sets further includes comparing the user age to the candidate age in each of the plurality of data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes excluding the each data set of the plurality of data sets with the candidate age that has an age gap from the user age that is greater than or equal to a predetermined threshold.

	As per claims 10 and 11, Bentley fails to particularly teach “wherein the user information is indicative of a user gender, wherein the individual candidate information is indicative of a candidate gender, wherein comparing the user information to the plurality of data sets further includes comparing the user gender to the candidate gender in each of the plurality of data sets, and wherein automatically selecting the candidate model of the one data set of the plurality of data sets as the ideal model further includes excluding the each data of the plurality of data sets with the candidate gender that is different than the user gender” and “wherein the user information is indicative of a user age, wherein the 
In particular, Reinhold discloses “The system may further provide comparisons of a subject's mobility with established norms for a subject's gender or age group.” in col. 3, lines 16-26 and “compare current performance with nominal for the subject's age, weight and height…” in col. 24, lines 57-58.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the aforementioned limitation as disclosed by Reinhold with the motivation of “to include a normalized data” (Reinhold; col. 1, lines 42-57).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Applicant argues that claim 1 provides an improvement to the technical field of deciding an ideal model of a motion type for a user and the current claims are similar to the McRO claims (Remarks, pages 14-17). In response, Examiner submits that the claims recite "automatically selecting one candidate model...as an ideal model" and this feature is an additional element that is a software element. The 
The current specification recites "An example of the process of performing the combined processes includes, when the model of the motion type is not narrowed down to one person by one process of the process according to the first example described in the above item (1) and the process according to the second example described in the above item (2), deciding a model of the motion type of one person by the other process. For example, when there are a plurality of candidates for the model having the smallest sum total value by the sum total value concerning the first example described in the above item (1), the decision processing unit 102 decides a model of the motion type by further performing the process according to the second example described in the above item (2) on the basis of the candidate information corresponding to these plurality of candidates for the model." 
“Selecting a model process automatically” is not a technological improvement, since it's an algorithm that provides a result. Mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)). Therefore, the argument is not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Assessment of medical conditions by determining mobility”- US 7988647 B2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626